

116 HR 1922 RH: Restoring Access to Medication Act of 2019
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 559116th CONGRESS2d SessionH. R. 1922[Report No. 116–675]IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Kind (for himself, Ms. Meng, Mrs. Walorski, and Mr. LaHood) introduced the following bill; which was referred to the Committee on Ways and MeansDecember 18, 2020Additional sponsors: Mr. Fitzpatrick, Mr. DeFazio, Mr. Gonzalez of Texas, Ms. Brownley of California, Mrs. Axne, Mr. Rouda, Ms. Wild, Mr. Kelly of Pennsylvania, Mr. Smith of Nebraska, and Ms. DeanDecember 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on March 27, 2019A BILLTo amend the Internal Revenue Code of 1986 to include certain over-the-counter medical products as qualified medical expenses.1.Short titleThis Act may be cited as the Restoring Access to Medication Act of 2019.2.Inclusion of certain over-the-counter medical products as qualified medical expenses(a)HSAsSection 223(d)(2) of the Internal Revenue Code of 1986 is amended—(1)by striking the last sentence of subparagraph (A) and inserting the following: For purposes of this subparagraph, amounts paid for menstrual care products shall be treated as paid for medical care.; and(2)by adding at the end the following new subparagraph:(D)Menstrual care productFor purposes of this paragraph, the term menstrual care product means a tampon, pad, liner, cup, sponge, or similar product used by individuals with respect to menstruation or other genital-tract secretions..(b)Archer MSAsSection 220(d)(2)(A) of such Code is amended by striking the last sentence and inserting the following: For purposes of this subparagraph, amounts paid for menstrual care products (as defined in section 223(d)(2)(D)) shall be treated as paid for medical care..(c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of such Code is amended by striking subsection (f) and inserting the following new subsection:(f)Reimbursements for menstrual care productsFor purposes of this section and section 105, expenses incurred for menstrual care products (as defined in section 223(d)(2)(D)) shall be treated as incurred for medical care..(d)Effective dates(1)Distributions from savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid after December 31, 2019.(2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred after December 31, 2019.December 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed